Pottle, J.
1. An assignment of error in a motion for new trial upon the admission of documentary evidence can not be considered when the document is riot, either literally or in substance, set out or attached to the motion for. a new trial. Denton v. Smith, 12 Ga. App. 495 (77 S. E. 672).
2. A mortgage on “my crop of cotton and corn now planted in Floyd County, Ga., 23rd district and 3rd section, consisting of 75 a.cres in cotton and 25 acres in corn” is not void for want of sufficient description of the property mortgaged. The description may be made certain by parol. Hillis v. Comer & Co., ante, 30 (79 S. E. 931); Thomas Furniture Co. v. T. & C. Furniture Co., 120 Ga. 879 (48 S. E. 333); Duke v. Neisler, 134 Ga. 594 (68 S. E. 327, 137 Am. St. R. 250).
3. There was no reversible error in charging or in failing to charge as *100requested, and the evidence supported the verdict. The charge of the court not having been specified as a material part of the record and not having been transmitted to this court, it will be presumed that the trial judge submitted to the jury the only issue of fact involved, to wit, whether the cotton levied on was the property of the defendant in fi. fa. and grown on the land described in the mortgage. Judgment affirmed.
Decided December 9, 1913.
Levy and claim; from city court of Floyd county — Judge Reece. July 7, 1913.
Sharp & Sharp, for plaintiff in error.
Maddox & Doyal, contra.